Third District Court of Appeal
                                State of Florida

                          Opinion filed April 28, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1505
                       Lower Tribunal No. 19-210 AP
                           ________________


          Casa Del Mar Condominium Association, Inc., etc.,
                            Petitioner,

                                      vs.

              Key Biscayne Fire Rescue Department, etc.,
                             Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Appellate Division, Daryl E. Trawick, Lisa S. Walsh and Maria de
Jesus Santovenia, Judges.

      Alonso | Appeals, and Cristina Alonso (Pembroke Pines); Law Office
of Vincent B. Flor, P.A., and Vincent B. Flor, for petitioner.

     Weiss Serota Helfman Cole & Bierman, P.L., and Laura K. Wendell,
Jose L. Arango and Richard B. Rosengarten, for respondent.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.
     Petitioner Casa Del Mar Condominium Association (the “Association”)

seeks second-tier certiorari review of the September 15, 2020 decision by

the circuit court appellate division that affirmed the June 21, 2019 decision

by the Miami-Dade County Fire Prevention and Safety Appeals Board (the

“Board”). The Board’s June 21, 2019 decision affirmed the Key Biscayne Fire

Rescue Department’s rejection of the Association’s application for approval

of an engineered life safety system and remedial action plan under the

Florida Fire Prevention Code. While the Association’s petition presents an

interesting question regarding the interplay between section 718.112(2)(l) of

the Florida Statutes 1 and NFPA 101, § 31.3.5.12.4, 2 our second-tier

certiorari review is limited to whether the circuit court appellate division

afforded the Association with procedural due process and followed the

essential requirements of the law. Custer Med. Ctr. v. United Auto. Ins. Co.,

62 So. 3d 1086, 1092 (Fla. 2010). On this record, we are unable to conclude

– as urged by the Association – that the circuit court departed from the

essential requirements of the law.



1
 Allowing condominium unit owners to opt out of retrofitting a residential
condominium property with a fire sprinkler system.
2
 Defining the elements of an engineered life safety system, which may be
adopted as an alternative to fire sprinkler protection in existing high-rise
buildings.

                                     2
Petition denied.




                   3